Citation Nr: 0530338	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a dental condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from December 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that determined that the veteran had 
failed to submit new and material evidence reopen the claim 
for service connection for bilateral pes planus, and that 
denied entitlement to service connection for a dental 
condition and service connection for the residuals of 
sexual/physical trauma, to include an acquired psychiatric 
disability.

The Board notes that entitlement to service connection for an 
acquired psychiatric disorder was originally denied by the RO 
in August 1983.  The veteran did not appeal the August 1983 
decision and it became final.  In October 1989, the Board 
rendered a decision that determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim for service connection for schizophrenia.  An 
unappealed decision that denied a reopening of the claim for 
service connection for schizophrenia was issued by the RO in 
February 1994.  In his current appeal, the veteran argues 
that service connection for an acquired psychiatric 
disability (paranoid schizophrenia) is warranted due to 
physical and sexual assaults that occurred during his active 
service.  The United States Court of Appeals for Veterans 
Claims (the Court) held in Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  As 
such, the Board finds  that the veteran's June 1999 claim is 
not a "new" claim, and that new and material evidence is 
required in order for the Board to consider the substantive 
merits of the claim for service connection, regardless of the 
veteran's current theory regarding a nexus to service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There is evidence that the veteran is receiving disability 
benefits through the Social Security Administration (SSA).  
Specifically, outpatient treatment records from the West Los 
Angeles VA Medical Center make multiple references to the 
veteran's receipt of disability benefits.  The SSA decision 
awarding the veteran these benefits, to include the records 
that it considered in making the decision are not of record.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2005).  Therefore, the RO must obtain all available 
records relating to the appellant's claim for Social Security 
disability benefits.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the November 2004 Supplemental Statement 
of the Case, and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.


No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


